Citation Nr: 0028627	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active service from November 1954 to January 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in Los 
Angeles, California.


FINDINGS OF FACT

1.  The veteran had more than 90 consecutive days of service 
that began during the Korean conflict.

2.  The veteran has multiple disabilities to include diabetes 
mellitus; a pulmonary disorder; hypertension; residuals of a 
cerebrovascular accident (CVA) with ischemic spinal cord 
injury; a neurogenic bladder and bowel; neurogenic skin; 
reflex sympathetic dystrophy of the left upper extremity; and 
loss of use of the lower extremities, the combination of 
which may render him permanently and totally disabled.

3.  The veteran is approximately 63 years of age, and has the 
equivalent of a high school diploma.  He has work experience 
as a mechanic, a carpenter and in maintenance, and has 
alternately reported that he last worked either in 1987 or in 
1992 or 1993.

4.  The veteran reports being unemployed and in receipt of no 
wage income.


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits is well grounded.  38 U.S.C.A. §§ 1521, 5107 (West 
1991); 38 C.F.R. § 3.3 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had service from November 1954 to June 1959.  

In November 1988, the RO received a completed application for 
VA benefits; the income information section of that form was 
crossed out.  The veteran identified problems with his lungs, 
high blood pressure, his back and with hearing loss.  He did 
not submit medical evidence showing such disabilities and did 
not respond to the RO's February 1989 request for such.  He 
identified treatment in 1987 for hypertension.  He reported 
he was not employed and had last worked in 1987.  He 
indicated his last employment was as a mechanic and that he 
lost four months' time due to illness.  He reported he had 
four years of high school.  In June 1989, the RO 
administratively denied the veteran's pension claim and also 
denied service connection for hearing loss or for a lung 
disorder.  The veteran did not appeal such determinations.

In January 1993, the veteran requested consideration for 
nonservice-connected pension based on a lung disorder.  He 
identified no other disabilities.  Also, he did not respond 
to the RO's July 1993 request for evidence pertinent to a 
compensation claim, and, in October 1993, the RO denied such 
claim.  In March 1994, the RO received a statement from the 
VA outpatient clinic in Redding, California, indicating that 
the veteran had not been seen since February 1989.  In May 
1994 the RO scheduled the veteran for a VA examination to 
determine existing disability status needed to address his 
pension claim; the veteran did not report due to his 
involvement in a motor vehicle accident.  

Records in the claims file reflect that the veteran was 
involved in an automobile accident in May 1994, with 
treatment at Siskiyou General Hospital in Yreka, California; 
Providence Hospital in Oregon; and, Rogue Valley Medical 
Center in Oregon.  

Siskiyou General Hospital diagnostic reports note "56 year 
old intoxicated male in a motor vehicle accident with 
multiple trauma."  Available records from that facility 
include a toxicology report showing an ethanol serum level of 
207, as well as clinical notations of "ETOH 207".  Upon 
admission to the hospital the veteran demonstrated was no 
spontaneous left-sided movement.  The initial impressions 
were 1) motor vehicle accident resulting in neurologic injury 
consisting of frontal lobe contusion and possible brain stem 
contusions; 2) alcohol intoxication; 3) massive obesity; 4) 
pulmonary contusions; and 5) skin abrasion on left flank.  
Computerized tomography (CT) of the head showed findings 
compatible with mild-to-moderate right frontal contusion, 
without evidence of significant intracranial hemorrhage at 
that time.

Rogue Valley Medical Center provided the RO with records 
coincident with the veteran's hospitalization from May 14, 
1994, to June 22, 1994.  The veteran had been transferred to 
that facility after his accident and care at other facilities 
one day prior.  The discharge summary notes that the veteran 
was initially intubated and then transferred from Siskiyou 
General Hospital to Providence Hospital where CT of the head 
showed no abnormalities.  The report notes that initial 
examination at Providence Hospital showed left-sided weakness 
and no movement of the upper left extremity, and that 
additional work-up revealed a descending thoracic aorta tear 
distal to the subclavian artery.  The discharge diagnoses 
reflect the following injuries from the May 1994 motor 
vehicle accident: brainstem contusion; tear of the descending 
thoracic aorta; left hemiplegia; left flank hematoma; high 
quadriplegia following repair of the thoracic artery tear 
with recovery of right arm function and with remaining right 
hand weakness; aspiration pneumonia with Hemophilus 
influenzae following aortic repair; superinfection with 
Pseudomonas aeruginosa; respiratory failure secondary to 
chronic bronchitis, Pseudomonas pneumonia, quadriparesis, 
possible diaphragm dysfunction, obesity and ascites limiting 
diaphragm motion; situation post gastric hemorrhage secondary 
to gastrostomy; situation post anaerobic wound infection 
through the prior gastrostomy site; abscess of the lingula; 
pneumothorax following gastrostomy ulcer repair; and, 
alcoholism.  Other hospital records include note that the 
veteran "suffered a rupture of the aorta and required aortic 
graft placement in the ascending aorta.  The patient has 
suffered a T2 paraplegia, probably secondary to ischemia 
secondary to his aortic injury.  The patient also initially 
had significant neurologic deficit, felt secondary to brain 
stem trauma."  Rogue Valley records note that the veteran 
gave a history of high blood pressure for which he was not 
compliant with medications.  The veteran was also noted to 
have diabetes on hospital admission, although he had been 
previously unaware of such.  He indicated his physician had 
told him that he had early emphysema and a heart murmur, but 
that he had not pursued any follow-up pertinent thereto.

In July 1994, the veteran went before a spinal cord injury 
panel at the VA.  Noted was the veteran's admission after 
suffering multitrauma in May 1994, secondary to an alcohol-
related motor vehicle accident.  The report sets out that the 
veteran had a brain stem cerebral vascular accident at the 
time of the accident resulting in left hemiparalysis and a 
spinal cord injury at T5.  The veteran was noted to have a 
complicated pulmonary course and diabetes, the latter first 
noted at the time of the injury but likely present 
beforehand.  Also noted was a long history of heavy drinking 
and cigarette use.  

In a "Report of Accidental Injury" form the veteran 
reported an accident on May 13, 1994, at 4:30 PM.  He stated 
that alcohol was involved and he drove off the embankment.  
He denied involvement of a second vehicle and indicated that 
he was drinking and talking to his sons at the time of the 
accident.  Such report also indicates that weather conditions 
were clear, the road was dry and it was daylight when the 
accident occurred.

Records from the VA Medical Center in Seattle, Washington, 
dated in late 1994, note that the veteran had suffered an 
ischemic spinal cord injury as well as a brain stem 
CVA/contusion secondary to an alcohol-related single-car 
roll-over motor vehicle accident in Yreka, California.  A 
report dated in August 1994 includes note that the veteran 
had a "...two-hit insult to his neurologic system.  He 
suffered a right brain stem injury that occurred either just 
before or at the time of the motor vehicle accident, and 
resulted in left paraplegia."  The VA records also note the 
veteran's initial examination after admission for post-
accident treatment showed left upper extremity paresis and 
left lower extremity paralysis and that during aortic tear 
repair the veteran suffered a spinal cord ischemic event.  
The veteran's past medical history was noted to be 
significant for poorly defined pulmonary difficulties 
consistent mostly of intermittent shortness of breath, but 
that the veteran was fully independent prior to his injury.  
Also noted was the veteran's history of alcohol use.  VA 
records note that the veteran has diabetes mellitus. 

A report of VA system review conducted in August 1995 
includes note that the veteran had a motor vehicle accident 
following a CVA and also noted his history of some type of 
chronic obstructive pulmonary disease.

The claims file contains an 11-page collision report from a 
Northern California police department pertinent to an 
accident on May 13, 1994 and indicating that the veteran was 
driving with his two sons as passengers when his vehicle went 
off an embankment and overturned.  The officer preparing the 
report noted he had passed the veteran five minutes prior to 
the collision.  The veteran had been stopped in his vehicle 
and talking to two males.  The officer noted the veteran had 
been behind the steering wheel.  The officer also noted that 
the veteran had a suspended driver's license, the fact of 
which was confirmed via radio when the officer arrived upon 
the collision scene.  The officer noted a strong odor of 
alcohol from both passengers, who sustained injuries in the 
accident.  They related that they had been run off the road 
by a brown pickup truck.  The officer noted that he had not 
seen a vehicle matching the description given by the 
passengers.  The officer placed the veteran under arrest 
under CAL. VEH. CODE § 23151 (felony driving under the 
influence and causing injury to another).  The officer 
concluded that the veteran caused the collision by being in 
violation of CAL. VEH. CODE §§ 23152 (driving while under the 
influence)and 21650 (failure to drive on the right half of 
the roadway).  The officer stated that the violations were 
based on the odor of alcoholic beverages on the veteran's 
person as well as on physical evidence of empty beer cans in 
the vehicle and statements from the passengers.  The offer 
also noted that the veteran was in violation of CAL. VEH. 
CODE § 14601.5, driving while suspended license status.  The 
officer's report indicates that a blood sample was later 
obtained from the veteran and sent to a laboratory in Chico, 
California.  

In a statement dated in October 1995, the veteran argued that 
his automobile accident was caused by a stroke he had while 
driving.  He indicated he was now wheelchair bound and had 
loss the use of both his lower extremities, left arm and hand 
and his bowel and bladder control.

In March 1997 the RO received a handwritten statement from 
the Chief Investigator of the veteran's automobile accident, 
who indicated that there was a felony arrest warrant in the 
veteran's case and that the veteran's blood alcohol level was 
.18 at the time of the accident.

In December 1999, the RO obtained an opinion from a vascular 
surgeon relevant to potential causes of the veteran's May 
1994 automobile accident.  The vascular surgeon noted the 
medical history surrounding the veteran's accident and 
immediate hospitalization, to include specific clinical and 
diagnostic findings such as the fact that CT showed a right 
frontal lobe contusion without evidence of significant 
intracranial hemorrhage.  The vascular surgeon continued to 
note VA treatment records setting out that following surgical 
repair of a torn aorta after the accident, the veteran 
demonstrated a motor deficit at C5 on the right and C4 on the 
left, and sensory deficits from T2 on the right to C4 on the 
left.  A CT conducted on May 17 after the surgical repair was 
cited to show a subarachnoid hemorrhage.  The vascular 
surgeon also outlined other reports of private treatment and 
evaluation after the veteran's accident.  The surgeon 
concluded there was no definite way to prove or disprove 
whether the veteran had a CVA before his motor vehicle 
accident.  The surgeon noted that the veteran's loss of motor 
function, leg paresis and bladder problems were not uncommon 
after such an injury and repair.  The surgeon's "inclination 
is that all are related to the automobile accident and this 
would place the brain stem injury as occurring at that time 
also."  The surgeon also noted that he could only given his 
opinion based on review of the normal CT plus no definite 
history prior to the accident and recommended VA obtain a 
neurologic opinion.


In January 2000, the assistant chief of VA's neurology 
service also provided an opinion.  The physician reviewed the 
vascular surgeon's report and stated that "[t]here is no 
reasonable evidence to suggest development of a stroke 
syndrome as a precipitating factor of the motor vehicle 
accident.  Multiple neurological complications developed 
including local hemisphere trauma, vascular compromise of the 
spinal cord and cranial nerve compromise as a reflection of 
brain stem injury.  The brain stem compromise may have been a 
consequence of vertebral artery dissection, based upon the 
motor vehicle accident.  Neurological syndromes occurred in 
relation to direct trauma or trauma to vascular structures.  
The weight of evidence rules against stroke as a cause of the 
motor vehicle accident."  

Analysis

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a)."  Murphy v. 
Derwinski, 1 Vet. App. 79, 81 (1990). 

For the purposes of determining whether a claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The standard for 
establishing a well-grounded claim has been described as very 
low.  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  

A claim for nonservice-connected pension benefits is well 
grounded if the following criteria are met: (1) there is 
evidence of honorable active military service of 90 days that 
began or ended during a period of war; (2) there is evidence 
of permanent and total disability productive of 
unemployability; and (3) there is evidence of income that 
does not exceed the statutory limit.  Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); see also 38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3. 

The veteran has qualifying service for purposes of basic 
eligibility for VA non-service-connected pension under 38 
U.S.C. § 1521(a), and currently has severe nonservice-
connected disabilities.  He is not working and evidence shows 
the severity of his present disabilities is probably such as 
to preclude all employment.  He report no wage income at this 
time but states his monies are limited to a carpenters' union 
pension and Social Security Administration award.  Based on 
such, the claim is well-grounded for the purposes of 38 
U.S.C.A. § 5107(a).


ORDER

The claim of entitlement to nonservice-connected pension 
benefits is well grounded; to this extent only, the appeal is 
granted.


REMAND

The veteran contends that he is unable to work as a result of 
his nonservice-connected disabilities, and seeks a permanent 
and total rating for pension purposes.  Inasmuch as he has 
submitted a well-grounded claim of entitlement to nonservice-
connected pension benefits, VA is obligated to assist him in 
the development of that claim.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  After a review of the 
evidentiary record, the Board has determined that additional 
development is necessary with respect to whether the veteran 
meets the income requirements for pension eligibility and 
with respect to the disabilities to be considered.

First, the Board notes that the veteran last provided income 
and medical expense information in 1995, and, his 
representative has pointed out that the RO has not entered a 
decision on the question of whether or not the veteran even 
meets the income limitations for pension.  Such should be 
accomplished.

Next, the Board notes that the RO has found the veteran to be 
permanently disabled as a result of willful misconduct in the 
form of driving while under the influence of alcohol and 
causing a motor vehicle accident.  Disabilities resulting 
from misconduct may not be considered in determining 
eligibility for pension benefits.  See 38 U.S.C.A. § 1521; 
see also 38 C.F.R. § 3.314(b)(2) ("[d]eterminations of 
permanent total disability for pension purposes will be based 
on non-service-connected disability . . . not the result of 
willful misconduct or vicious habits"); 38 C.F.R. § 3.301(b) 
("[d]isability pension is not payable for any condition due 
to the veteran's own willful misconduct"); see also 
38 C.F.R. § 3.3(a)(3) (basic eligibility for nonservice-
connected pension exists if, in part, a veteran is 
permanently and totally disabled from nonservice-connected 
disability not due to the veteran's own willful misconduct...); 
Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992); Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1991).  

38 C.F.R. § 3.1(n) provides that willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences; 
that a mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct; and 
that willful misconduct will not be determinative unless it 
is the proximate cause of injury, disease or death.  In 
specific reference to alcohol intoxication, the law states 
that the "simple drinking of alcoholic beverage is not of 
itself willful misconduct. ... If, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct."  38 C.F.R. § 3.301(c)(2).  
"Proximate cause" is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred."  Forshey v. West, 12 Vet. App. 71, 73-4 
(1998) (citing BLACK'S LAW DICTIONARY 1225 (6th ed. 1990).  
Evidence relevant to the issue of whether or not intoxication 
was the proximate cause of injury may be anything that tends 
to make the existence of a relevant fact more or less likely, 
including "negative evidence," that which tends to disprove 
an intervening cause of injury.  Id. at 74.

In Yeoman v. West, 140 F.3d 1443 (1998), the Court of Appeals 
for the Federal Circuit (Federal Circuit) held that it was 
permissible for the Board to reference state law concerning 
the legal limit for intoxication as such was a proper part of 
its interpretation of willful misconduct under federal 
regulations, not an adoption of state law, and not in excess 
of Board authority or in violation of the publication-by-
notice requirements of the Freedom of Information Act (FOIA), 
5 U.S.C. § 552, the notice and comment rule-making procedures 
of the Administrative Procedure Act (APA), 5 U.S.C. § 553, or 
the special requirements for official notice of new evidence 
of the APA, 5 U.S.C. § 556(e).

It is unlawful for any person who is under the influence of 
any alcoholic beverage to drive a vehicle, and it is unlawful 
for any person who has .08 percent or more, by weight, of 
alcohol in his or her blood to drive a vehicle.  CAL. VEH. 
CODE § 23152(a), (b) (Deering's California Codes Annotated 
1999 & Supp. 2000).  The possession of opened alcoholic 
beverage bottles or cans while driving is prohibited.  CAL. 
VEH. CODE §§ 23222, 23223 (Deering's California Codes 
Annotated 1999 & Supp. 2000).  No person shall drive a motor 
vehicle at any time when that person's driving privilege is 
suspended or revoked.  CAL. VEH. CODE § 14601.5 (Deering's 
California Codes Annotated 1999 & Supp. 2000).

In Forshey v. West, 12 Vet. App. 71, 75 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") cited to the portion of 
VA's Adjudication Procedure Manual M21-1 [hereinafter Manual 
M21-1] pertaining to willful misconduct.  The Court noted it 
had previously held that Manual M21-1 provisions that affect 
substantive rights were the equivalent of VA regulations and 
that VA is not free to ignore its own regulations.  See Cohen 
v. West, 10 Vet. App. 128, 139 (1997); Fugere v. Derwinski, 
1 Vet. App. 103, 108 (1990).  The Court noted the full text 
of Manual M21-1, Part IV,  11.04(c)(1) (Mar. 25, 1996) 
(which governs willful misconduct determinations in cases 
involving alcohol consumption):  

Determinations of willful misconduct in 
such instances will depend on the facts 
found.  Exercise care to guard against 
findings of willful misconduct on the 
basis of inconclusive evidence.  An 
adverse determination requires that there 
must be excessive indulgence as the 
proximate cause of the disability or 
death in question.  

Forshey v. West, at 75.  THE MERCK MANUAL OF DIAGNOSIS AND 
THERAPY 1479-80 (15th Ed., 1987), provides that a blood 
alcohol concentration of 150 to 200 mg/dL (33 to 43 mmol/L) 
results in intoxication (delirium) and that the legal blood 
alcohol content while driving is <= 100 mg/dL (<= 22 mmol/L) 
in most states, and intoxication is often defined as present 
at this level.  In addition, the Court noted that Manual M21-
1, Part IV,  11.04(c)(2) indicates that a laboratory test 
showing a blood alcohol level of .100% or more creates a 
presumption of intoxication.  Forshey v. West, at 75.

In this case, the Board has carefully reviewed the record but 
defers adjudication of the willful misconduct pending the 
results of this remand.  The Board will therefore not herein 
discuss whether the veteran was or was not intoxicated or 
whether such intoxication did or did not proximately cause 
the accident in May 1994.  Relevant to the above, however, 
the Board here recognizes the argument put forward by the 
veteran's representative to the effect that the holding of 
the Federal Circuit in Forshey v. Gober applies to this case 
and mandates proof of misconduct by clear and convincing 
evidence as opposed to a preponderance of the evidence.  The 
Federal Circuit in Forshey, held that the presumption of 
service-connection under 38 U.S.C.A. § 105(a) (West 1991) may 
only be rebutted by clear and convincing evidence.  However, 
the Forshey v. Gober decision made the distinction that 
38 U.S.C.A. § 5107(b) sets out not a standard of proof, but a 
rule for weighing evidence material to a claim, and 
differentiated the instance where a veteran relied on a 
presumption, wherein the burden of proof shifts to VA.  
Forshey v. Gober, slip opinion at 9-10.  In this case, the 
veteran is not contending, nor does the evidence reflect, 
that he was in service at the time of his May 1994 accident 
and thus the presumption of such having incurred in line of 
duty does not apply, see 38 U.S.C.A. § 105.  As such, this 
case turns not on a standard of proof to rebut a presumption 
of misconduct, but rather, a weighing of the evidence as to 
whether the veteran incurred disability due to misconduct.  
See 38 U.S.C.A. § 5107(b).  

The Board continues to note argument put forth by the 
veteran's representative that VA has never adjudicated the 
question of whether disabilities not incurred as a result of 
the May 1994 accident rendered the veteran eligible for 
pension.  The representative has cited disabilities of lung 
disease, vascular disease, diabetes, cardiac disease, 
personality disorder and anxiety as not related to the May 
1994 accident and has requested remand so that the RO could 
assign a percentage to each.  The representative specifically 
argues that the veteran has chronic obstructive lung disease 
and that clinical data from 1994 shows such to be 100 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6604 
(1999).  

In connection with the above the veteran's representative 
argues that VA is required to obtain the VA records from the 
Redding, California facility.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  The Board notes that that in 1993 that facility 
advised VA the veteran had last been seen in 1989.  It does 
not appear that the RO has requested records from in or 
around 1989; such should be obtained.  Also, the veteran has 
previously identified treatment for hypertension in 1987 by 
N. Landon, M.D.  Those records may be probative of the claim.  
Finally, although the record currently contains toxicology 
results pertinent to the veteran's blood alcohol content when 
hospitalized after the accident, efforts to obtain the 
results of the police initiated blood testing sent to a lab 
in Chico, California, should be made. 

The Board, upon review of the entire record, notes that the 
nature and scope of disabilities resulting from the veteran's 
May 1994 accident are at this time poorly defined, and, that 
the record in any case demonstrates other disabilities that 
appear to not be attributable to the veteran's May 1994 
accident.  In particular, the Board notes that the evidence 
shows hypertension, diabetes mellitus, and pulmonary disease, 
the latter complicated by but in any case not entirely 
attributable to the May 1994 accident.  These disabilities 
have not been rated.

The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Abernathy v. 
Derwinski, 2 Vet. App. 391 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  Among the instructions provided is a 
requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of a 
veteran's disabilities has not been assigned by the RO, 
further development is required so that the Board can 
undertake the review process set out by the Court.  In this 
case, therefore, remand to ensure rating of each of the 
veteran's claimed disabilities is necessary.

Finally, the Board notes that recent correspondence has been 
returned with information that the veteran is not at that 
address.  Notably, in January 1998, the veteran provided an 
alternate address.  In complying with the remand requests set 
out below, the RO should attempt to verify the veteran's 
whereabouts.  The veteran is, however, advised that "In the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).

Accordingly, this matter is returned to the RO for the 
following:

1.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should also obtain the 
appropriate release and assist the 
veteran in associating any potentially 
relevant records with the claims file.  
In particular, the RO should attempt to 
obtain records from the veteran's private 
physician, N. Landon, M.D., dated from in 
or about the late 1980s to date.  The RO 
should also request records from the VA 
treatment facility in Redding, 
California, dated from in or around 1987.  

2.  The RO should contact the relevant 
law enforcement personnel and attempt to 
locate the blood testing report sent to a 
laboratory in Chico, California by the 
police in 1994 for association with the 
claims file.  A response, negative or 
positive should be associated with the 
claims file.

3.  The RO should supply the veteran with 
a new income eligibility verification 
form 
(VA Form 21-0516-1) in order to obtain 
accurate information as to his current 
net worth and income.  The veteran should 
also be asked to provide current 
information of any exclusions from 
income, such as unreimbursed medical 
expenses, and such information should be 
reported on a Medical Expense Report 
(VA Form 21-8416).  A copy of the 
completed forms from the veteran should 
be made part of the claims folder.

4.  The RO should schedule the veteran 
for appropriate VA examinations in order 
to clarify the nature and severity of 
each of his claimed nonservice-connected 
disabilities.  The claims folder MUST be 
made available to the examiner(s) for 
review and all indicated tests should be 
conducted.  The examiner(s) should 
indicate any and all complaints made by 
the veteran.  All findings should be 
reported in detail and must be responsive 
to the appropriate rating criteria.  The 
degree of severity of each nonservice-
connected disability, and the effect of 
each disability on the veteran's ability 
to follow a substantially gainful 
occupation should be discussed.  The 
examiner(s) is/are specifically requested 
to distinguish, to the extent possible, 
which, if any, existing disabilities were 
caused by the veteran's May 1994 motor 
vehicle accident, as opposed to 
disabilities that may be distinguished 
therefrom, with particular discussion as 
to the degree of severity of existing 
pulmonary problems that are not related 
to the May 1994 accident.  

The veteran is advised that when 
entitlement or continued entitlement to a 
VA benefit cannot be established or 
confirmed without a current VA 
examination or re-examination and a 
claimant, without good cause, fails to 
report for such examination, or re-
examination, his claim may be denied 
consistent with 38 C.F.R. § 3.655 (1999).

5.  Thereafter, the RO should again 
review the veteran's claim of entitlement 
to a permanent and total rating for 
pension purposes and state which, if any, 
disabilities it deems due to willful 
misconduct.  The RO should assign 
disability ratings to all disabilities 
shown by the medical evidence.  A rating 
decision should be prepared which 
reflects all appropriate ratings, as 
determined by application of relevant 
diagnostic criteria.  If the benefit 
sought on appeal remains denied the 
veteran and representative should be 
furnished a supplemental statement of the 
case that includes all potentially 
applicable laws and regulations, to 
include those pertinent to the weighing 
of evidence in well-grounded claims, 
misconduct determinations, the award of 
benefits based on alcohol-related 
disabilities, and the rating criteria for 
all disabilities found.  The veteran and 
his representative should be afforded an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
Acting Veterans Law Judge
	Board of Veterans' Appeals

 


